--------------------------------------------------------------------------------

Exhibit 10.4


Written Description of
2011 Executive Incentive Compensation Annual Plan –
Chief Lending Officer


The following is a description of the material terms of the 2011 Executive
Incentive Compensation Annual Plan (the “Plan”) that was adopted by the
Compensation Committee (the “Committee”) of the Board of Directors of Guaranty
Federal Bancshares, Inc. (the “Company”) with respect to the bonus payable to H.
Michael Mattson, the Company’s Chief Lending Officer (the "Executive"), for
2011:


The Plan will pay a maximum of $60,000 of which twenty-five percent (25%) of the
bonus amount will be paid in cash and seventy-five percent (75%) will be paid in
the form of restricted stock grants.  There are three possible levels of
incentive awards: threshold (25%); target (50%); and maximum (100%).  For any
bonus amount to be paid, the threshold level of performance must be
achieved.  The bonus amount will be prorated for performance achievements
between the threshold and target levels and between the target and maximum
levels.  The four performance measurements of the Company (and the weight given
to each measurement) applicable to each award level are as follows: (i) revenue
growth (25%); (ii) net interest margin (25%); (iii) pre-tax net income (25%);
and (iv) adversely classified assets to tier 1 capital and allowance for loan
losses (25%). The following minimum criteria must all be satisfied before an
award is paid under the Plan: (i) net income of the Company for calendar year
2011 of at least 75% of approved budget; (ii) satisfactory audits as determined
by the Board of Directors of the Company after review of findings from
regulatory examination reports and applicable audits and reviews; (iii) no
restatement of income for any prior period previously released; (iv) the bank’s
capital ratios must not deteriorate from levels at December 31, 2010 and
adversely classified assets to tier 1 capital and allowance for loan losses must
not exceed 70%; (v) satisfactory performance appraisal, actively employed by
Guaranty Bank, and in good standing at the time the bonus is paid, which will
not be prior to the public release of earnings in 2012 for the calendar year
2011; and (vi) the Board of Directors of the Company retains the right to make
the final determination of the bonus payment and amount, if any, and may
consider other pertinent facts prior to making an award of restricted stock.


The Plan also includes a provision requiring the "clawback" of any bonus paid to
the Executive under the Plan.  In the event that any payment under the Plan was
based on materially inaccurate financial statements or any other materially
inaccurate performance metric criteria, the Executive shall immediately pay back
such payment to the Company.  In addition, in the event that, after a payment
has been made under the Plan, the Executive voluntarily terminates his
employment and at the time of such termination Guaranty Bank has a composite
rating lower than 2 under the CAMELS rating system, the Executive shall
immediately pay back the full amount of such bonus amount upon such voluntary
termination of employment.


The Plan also includes vesting and holding periods for the restricted stock
grants.  The vesting period for these grants shall be two (2) years from the
date of grant.  Also, the Executive agrees not to sell, transfer or otherwise
dispose of such shares for a period of three (3) years from the date of the
award.  Exceptions to such restriction on sale, transfer or disposition may be
granted for hardship circumstances to be determined by the Committee.
 
 

--------------------------------------------------------------------------------